Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00698-CR

                                     Bruce Lynn CHRISTENSEN,
                                              Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2001CR4986W3
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 5, 2014

DISMISSED FOR LACK OF JURISDICTION

           On October 8, 2014, a clerk’s record was filed in this appeal containing a notice of appeal

stating that appellant seeks to appeal the denial of a petition for writ of mandamus relating to the

record filed in connection with a post-conviction writ of habeas corpus. On October 13, 2014, this

court issued an order noting that the courts of appeals have no jurisdiction over felony post-

conviction writs of habeas corpus, and any complaint pertaining to a post-conviction writ of habeas

corpus should be filed in the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. art. 11.07.
                                                                                     04-14-00698-CR


We therefore ordered appellant to show cause in writing why this appeal should not be dismissed

for want of jurisdiction.

        On October 23, 2014, appellant responded that his appeal is “from the denial of a writ of

mandamus, overruled by operation of law” filed as part of a continuing “search for some missing

records.” Because the clerk’s record does not contain an order denying appellant’s petition for

writ of mandamus, it appears appellant believes his petition was overruled by operation of law,

thereby allowing his appeal. “While this is an incorrect statement [of the law], the denial of a

ruling on [a] petition for writ of mandamus is not a separately appealable order.” Manning v. State,

No. 14-11-00464-CR, 2011 WL 2434064, at *1 (Tex. App.—Houston [14th Dist.] June 16, 2011,

no pet.) (not designated for publication). Accordingly, this appeal is dismissed for lack of

jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-